            Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 1 of 50




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                        )
 AMERICAN OVERSIGHT,                    )
 1030 15th Street NW, B255              )
 Washington, DC 20005                   )
                                        )
                             Plaintiff, )
                                        )
 v.                                     )                 Case No. 20-1296
                                        )
 CENTERS FOR DISEASE CONTROL            )
 AND PREVENTION,                        )
 1600 Clifton Road                      )
 Atlanta, GA 30329                      )
                                        )
 and                                    )
                                        )
 U.S. DEPARTMENT OF HEALTH              )
 AND HUMAN SERVICES,                    )
 200 Independence Avenue SW             )
 Washington, DC 20201                   )
                                        )
                            Defendant. )
                                        )

                                          COMPLAINT

       1.       Plaintiff American Oversight brings this action against the Centers for Disease

Control and Prevention and its parent agency, the U.S. Department of Health and Human

Services, under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive relief to compel

compliance with the requirements of FOIA.

                                 JURISDICTION AND VENUE

       2.       This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.




                                                 1
            Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 2 of 50




       3.       Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.       Because Defendants have failed to comply with the applicable time-limit

provisions of the FOIA and departmental regulations, American Oversight is deemed to have

exhausted its administrative remedies pursuant to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled

to judicial action enjoining the agency from continuing to withhold agency records and ordering

the production of agency records improperly withheld.

                                            PARTIES

       5.       Plaintiff American Oversight is a nonpartisan, non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to the promotion of transparency in government, the education of the public about

government activities, and ensuring the accountability of government officials. Through research

and FOIA requests, American Oversight uses the information gathered, and its analysis of it, to

educate the public about the activities and operations of the federal government through reports,

published analyses, press releases, and other media. The organization is incorporated under the

laws of the District of Columbia.

       6.       Defendant U.S. Department of Health and Human Services (HHS) is a department

of the executive branch of the U.S. government headquartered in Washington, DC, and an

agency of the federal government within the meaning of 5 U.S.C. § 552(f)(1). HHS has

possession, custody, and control of records that American Oversight seeks.

       7.       Defendant Centers for Disease Control and Prevention (CDC) is a component of

HHS and is headquartered in Atlanta, GA. CDC has possession, custody, and control of records

that American Oversight seeks.




                                                 2
           Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 3 of 50




                    STATUTORY AND REGULATORY BACKGROUND

      8.       The FOIA requires each agency, “upon any request for records which . . .

reasonably describes such records,” to “make the records promptly available to any person,”

5 U.S.C. § 552(a)(3)(A), unless the records fall within one of nine statutory exemptions,

id. at § 552(b)(1)–(9).

      9.       The FOIA further specifies that agencies have twenty working days, commencing

on the date the request is received, to make a determination of whether to comply with such

request and notify the requester of its determination. See 5 U.S.C.§ 552(a)(6)(A).

      10.      Under the FOIA, this twenty-working-day period “shall not be tolled by the

agency except” under limited, enumerated circumstances, including in relevant part to allow the

agency to “make one request to the requester for information and toll the 20-day period while it

is awaiting such information that it has reasonably requested from the requester.”

5 U.S.C.§ 552(a)(6)(A)(ii)(I) (emphases added).

      11.      HHS regulations (which apply to both HHS and its components, including CDC)

direct FOIA requesters to “[p]rovide a written description of the records you seek in sufficient

detail to enable our staff to locate them with a reasonable amount of effort.” 45 C.F.R.§ 5.22(a).

      12.      HHS regulations go on to state that “[t]he more information you provide, the

better possibility we have of finding the records you are seeking. Information that will help us

find the records would include: (1) [t]he agencies, offices, or individuals involved; (2) [t]he

approximate date(s) when the records were created; (3) [t]he subject, title, or description of the




                                                 3
          Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 4 of 50




records sought; and (4) [a]uthor, recipient, case number, file designation, or other reference

number, if available.” Id. (emphasis added).

       13.     According to HHS regulations, “[a] request is considered to be perfected (i.e., the

20 working day statutory response time begins to run),” 45 C.F.R. § 5.24(b)(1), when, among

other things, “[t]he requested records are reasonably described.” Id. at § 5.24(b)(1)(i). If a

request does not “reasonably describe the records sought,” the agency “will attempt to contact

you” and “provide at least 20 working days for you to respond to a request to perfect your

request, after notification.” Id. at § 5.24(b)(2). If the notification is not answered, the agency

“reserve[s] the right to administratively close the FOIA request.” Id.

       14.     Thus, under HHS regulations, the 20-working-day clock purportedly does not

even begin to run until a request has been perfected (i.e., reasonably described), regardless of

how much time passes before the agency sends a letter asking the requester to perfect its

request—effectively tolling the agency’s response time from the day the request is submitted.

       15.     In this respect, HHS regulations at 45 C.F.R. § 5.24(b)(1) conflicts with FOIA’s

directive under 5 U.S.C.§ 552(a)(6)(A)(ii)(I), described in paragraph 10, supra, which does not

allow the agency to toll the 20-working-day period unless and until the agency has made its

request for more information to the requester.

       16.     In addition to the provision at 45 C.F.R. § 5.24(b)(1), HHS regulations further

state that:

               We may stop the processing of your request one time if we require
               additional information regarding the specifics of the request. The
               processing time resumes upon our receipt of your response. . . . We
               will provide at least 20 working days after notification for you to
               respond to a request for additional information or clarification
               regarding the specifics of your request . . . . Should you not answer




                                                   4
          Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 5 of 50




                 any correspondence, or should the correspondence be returned as
                 undeliverable, we may administratively close the FOIA request.

Id. § 5.24(c).

       17.       Taking these provisions together, HHS regulations therefore could be read to

provide for an indefinite delay in the processing of FOIA requests after they are submitted

pending a determination by the agency of whether they are reasonably described, and also

effectively for two, rather than one, tolling periods of the processing of the FOIA request to seek

additional information from the requester.

       18.       Each of these two positions is inconsistent with the FOIA.

                        AMERICAN OVERSIGHT’S FOIA REQUESTS

        19.      American Oversight has submitted several FOIA requests to CDC, many but not

all related to the ongoing coronavirus pandemic.

        20.      American Oversight’s requests, past and present, have been routinely mishandled

by CDC, resulting in unnecessary and inappropriate delays in processing.

        21.      CDC systematically has refused to process reasonably described requests—calling

them overly broad or a substantially similar variation thereof—based on apparent assumptions

about the volume of responsive records, rather than any assessment of CDC staff’s ability to

identify responsive records.

        22.      Before processing these reasonably described requests, CDC insists that

requesters narrow requests, including by adding a subject matter limitation, presumably to reduce

the volume of responsive records the agency needs to process, even though the requests describe

the records sought with sufficient detail that an agency employee familiar with the area could

locate the records with a reasonable amount of effort.




                                                 5
         Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 6 of 50




       23.     CDC’s approach conflicts with case law stating that agencies cannot reject

requests based solely on volume,1 and the FOIA’s requirement that any inquiries to FOIA

requesters that toll the 20-working-day period must be “reasonabl[e],”

5 U.S.C.§ 552(a)(6)(A)(ii)(I).

       24.     CDC’s approach also conflicts with FOIA and case law stating that a request does

not have to include a subject matter limitation to be reasonably described.2

       25.     Whether by accident or design, this policy, pattern, or practice has had the effect

of substantially delaying processing of American Oversight’s requests.

       26.     On information and belief, this policy, pattern, or practice has also had the effect

of substantially delaying processing of, and even closing, FOIA requests made by other members

of the public as well.




1
  See Truitt v. Dep’t of State, 897 F.2d 540, 545 n.36 (D.C. Cir. 1990) (“[a] ‘description’ of a
requested document would be sufficient if it enabled a professional employee of the agency who
was familiar with the subject area of the request to locate the record with a reasonable amount of
effort”) (emphasis added) (citation omitted); Tereshchuk v. Bureau of Prisons, 67 F. Supp. 3d
441, 454–55 (D.D.C. 2014) (noting the court’s skepticism “that a FOIA request may be denied
based on sheer volume of records requested,” and that “[t]his Circuit has similarly noted that the
number of records requested appears to be irrelevant”); id. at 455 (citing cases); Yeager v. Drug
Enforcement Agency, 678 F.2d 315, 322, 326 (D.C. Cir. 1982) (although plaintiff’s FOIA request
sought “the substantive content of [an entire computer system]—over one million records,” the
court held that because “the DEA knew ‘precisely’ which of its records had been requested and
the nature of the information sought from those records . . . the requested records were
reasonably described in accordance with [the FOIA]”).
2
  See, e.g., Muckrock, LLC v. CIA, 300 F. Supp. 3d 108, 136 (D.D.C. 2018) (rejecting CIA’s
unlawful policy of denying FOIA requests that did not specify sender, recipient, timeframe, and
subject matter); cf. Am. Oversight v. Office of Mgmt. & Budget, 2020 WL 1536186, at *5
(D.D.C. Mar. 31, 2020) (rejecting an agency’s search as “inadequate because it imposed a
subject matter limitation that was not present in either part of American Oversight’s second
request”).

                                                 6
          Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 7 of 50




         27.   These delays are particularly problematic now, when, in the face of a pandemic

that has killed more than 85,000 U.S. residents,3 the CDC, our nation’s leading public health

agency, has “largely disappeared” from public view.4

         28.   In the following paragraphs, American Oversight identifies six FOIA requests for

which it seeks the release of records through this action (referred to hereinafter as the “Subject

FOIA Requests”). American Oversight then describes CDC’s response to a number of other

FOIA requests American Oversight has submitted that further demonstrate CDC’s unlawful

policy, pattern, or practice of rejecting reasonably described requests as overly broad.

                                   The Subject FOIA Requests

                        White House Communications Directives Request

         29.   On March 2, 2020, American Oversight submitted a FOIA request to CDC,

among other agencies, bearing the internal tracking number MULTI-20-0397-0406. This request

seeks:

               All final directives, orders, decision memoranda, or guidance from
               President Trump, Vice President Pence, or any staff of the Executive
               Office of the President (including anyone on White House Staff, in
               the Office of the Vice President, or on the staff of the National
               Security Council) regarding public statements, public appearances,
               website updates or changes, or communications or press strategy on
               the coronavirus, COVID-19.

         30.   This “White House Communications Directives Request” asks for all responsive

records from January 30, 2020, through the date of the search.




3
  Coronavirus in the U.S.: Latest Map and Case Count, N.Y. Times (May 15, 2020),
https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html.
4
  Ashish K. Jha, We Need the Real CDC Back, and We Need It Now, Stat (Apr. 29, 2020),
https://www.statnews.com/2020/04/29/we-need-the-real-cdc-back-and-we-need-it-now/.

                                                 7
            Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 8 of 50




       31.      American Oversight stated in this request that it believes that, “[a]t a minimum, a

search for responsive records should include a search of the files of the head office, as well as

any press or communications office(s), for your agency.”

       32.      American Oversight also asked that this request be “assigned to a Simple

processing track” since it was “limited to final directives, orders, decision memoranda, or

guidance from a recent, short period of time concerning a narrow range of high-profile subject

matters.”

       33.      By letter dated March 5, 2020, CDC acknowledged receipt of the White House

Communications Directives Request and assigned it tracking number 20-00781-FOIA. This

letter also stated that CDC had placed American Oversight’s request in the complex processing

track, and that CDC would require the additional ten days provided by statute to respond.

       34.      By letter dated March 16, 2020, CDC informed American Oversight that it had

referred the White House Communications Directives Request to HHS, because the information

American Oversight requested “falls under [HHS] jurisdiction.”

       35.      Through this FOIA request, American Oversight seeks any responsive records in

the possession of CDC and maintains that CDC is the appropriate agency to process this request.5

       36.      As of the date of this Complaint, American Oversight has not received any further

communication from CDC or HHS regarding the White House Communications Directives

Request sent to CDC.



5
  Recognizing that several agencies may have received communications directives from the
White House, American Oversight submitted this request to agencies other than CDC, including
HHS. HHS assigned American Oversight’s request for records in the possession of HHS the
tracking number 2020-00754-FOIA-OS, and it is currently the subject of a separate lawsuit,
American Oversight v. U.S. Department of Health and Human Services, 1:20-cv-01063 (D.D.C.
Apr. 23, 2020). American Oversight is seeking to relate this case to its prior lawsuit given HHS’s
current role in processing both its and CDC’s records relating to this request.

                                                 8
            Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 9 of 50




                           Agency Communications Directives Request

          37.   On March 3, 2020, American Oversight submitted a FOIA request to CDC,

among other agencies, bearing the internal tracking number MULTI-20-0410-0415. This request

seeks:

                All final directives, orders, decision memoranda, or guidance
                provided by HHS leadership—both by the Office of the Secretary
                and the head offices of HHS components, including the Centers for
                Disease Control and Prevention (CDC), the National Institute of
                Health (NIH), the National Institute of Allergy and Infectious
                Diseases (NIAID), or the Food and Drug Administration (FDA)—
                regarding public statements, public appearances, website changes or
                updates, or communications or press strategy on the coronavirus,
                COVID-19. This request includes but is not limited to any final
                directives, orders, decision memoranda, or guidance originating
                within HHS or components that were sent to other agencies on this
                topic.

          38.   This “Agency Communications Directives Request” asks for all responsive

records from January 30, 2020, through the date of the search.

          39.   American Oversight stated in this request that it believes that, “[a]t a minimum, a

search for responsive records should include a search of the files of your agencies’ head office,

office of public affairs, and anyone serving as an agency point of contact for the coronavirus task

force.”

          40.   American Oversight also asked that this request be “assigned to a Simple

processing track” since it was “limited to final directives, orders, decision memoranda, or

guidance from a recent, short period of time concerning a narrow range of high-profile subject

matters.”

          41.   By letter dated March 6, 2020, CDC acknowledged receipt of the Agency

Communications Directives Request and assigned it tracking number 20-00789-FOIA. This




                                                 9
         Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 10 of 50




letter also stated that CDC had placed American Oversight’s request in the complex processing

track, and that CDC would require the additional ten days provided by statute to respond.

       42.     By letter dated March 25, 2020, CDC stated that “[a] search of our records failed

to reveal any documents pertaining to your request. Program staff in the Office of the Associate

Director for Communication confirmed to our office on March 10, 2020, that no final press and

communications strategy had been issued.” This letter further provided that American Oversight

could appeal if it was not satisfied with the response.

       43.     By email sent April 9, 2020, American Oversight expressed concern to the CDC

that “only a narrow portion of the records [it] requested were included in the search.” American

Oversight explained that its “request is not limited to final press and communications strategy

documents, [to] which the search appears to have been limited[.]” American Oversight asked that

the agency re-open the request to complete an adequate search for responsive records. American

Oversight also stated that if it had not heard back from CDC by April 15, 2020, it would assume

that the agency was not re-opening the request and it would file an administrative appeal.

       44.     Having not received a response from CDC, American Oversight filed an appeal

challenging the adequacy of CDC’s search on April 16, 2020.

       45.     By letter dated April 17, 2020, HHS, which processes appeals on behalf of CDC,

acknowledged receipt of American Oversight’s appeal, and assigned it case number 2020-00144-

A-PHS. HHS’s acknowledgment letter further stated that American Oversight’s appeal “falls

under ‘unusual circumstances,’” citing 45 C.F.R. § 5.35(c), and that it would “utilize a

10 working day extension to process your request.”




                                                 10
         Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 11 of 50




        46.     However, the C.F.R. provision cited by HHS does not currently exist, having been

deleted from HHS regulations in November 2016. See generally Freedom of Information

Regulations, 81 Fed. Reg. 74,930 (Oct. 28, 2016) (amending 45 C.F.R. Part 5).

        47.     HHS’s current regulations do not allow the agency to take a ten-working-day

extension for determining appeals. See 45 C.F.R. § 5.24(f) (allowing for extensions for unusual

circumstances when “processing a request”); id. at § 5.63(a) (“We respond to your appeal within

20 working days after the appeal official designated in your appeal letter receives it.”).

        48.     As of the date of this Complaint, American Oversight has not received any further

communication from CDC or HHS regarding its Agency Communications Directives Request, or

its related appeal.

                                    Testing Directives Request

        49.     On March 5, 2020, American Oversight submitted a FOIA request to CDC,

among other agencies, bearing the internal tracking number MULTI-20-0522-0526. This request

seeks “[a]ll final directives, orders, decision memoranda, or guidance regarding testing for severe

acute respiratory syndrome coronavirus 2 (SARS-CoV-2), the virus that causes COVID-19.”

        50.     This “Testing Directives Request” further specifies that it:

                encompasses any directives, orders, memoranda, or guidance
                regarding:
                    § decisions regarding whether to use the World Health
                       Organization’s test;
                    § decisions regarding whether to share data on the status and
                       use of test kits nationwide;
                    § decisions regarding the criteria for who qualifies for testing;
                       and
                    § decisions regarding where and when to send testing kits to
                       healthcare providers.

        51.     The Testing Directives Request seeks all responsive records from

January 20, 2020, through the date of the search.



                                                 11
        Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 12 of 50




       52.     American Oversight stated in this request that it believes that each recipient

“agency is best positioned to determine where responsive records reside,” but specified agency

custodians whom, at a minimum, should be included in a search. The CDC custodians listed

were Director Robert Redfield, Principal Deputy Director Anne Schuchat, Director for the

National Center for Immunization and Respiratory Diseases Nancy Messonier, and Deputy

Director for Infectious Diseases Jay C. Butler.

       53.     American Oversight sought expedited processing of the Testing Directives

Request, citing, among other things, the urgent need to inform the public about federal decision-

making regarding the rollout of testing for the coronavirus, in combination with the fact that

American Oversight is primarily engaged in disseminating the information it receives from

public records requests to the public.

       54.     By letter dated March 6, 2020, CDC acknowledged receipt of the Testing

Directives Request and assigned it tracking number 20-00812-FOIA. This letter also stated that

CDC had placed American Oversight’s request in the complex processing track, and that CDC

would require the additional ten days provided by statute to respond. The letter also granted

American Oversight’s request for expedited processing.

       55.     By letter dated and sent via email on March 20, 2020, CDC notified American

Oversight that its “request is vague” and sought clarification.6 CDC explained that:

               Due to the extent of CDC’s response to the COVID-19 pandemic,
               involved agency personnel generate large volumes of records every
               day about the virus. In order to get you the particular information
               that meets your needs in the most timely manner possible, we ask
               that you be as specific as possible about the records/information you
               seek, rather than asking for broad categories of records containing



6
  The title of the Microsoft Word file of the letter CDC sent American Oversight called the
request “Too Vague,” though that phrase does not appear in the letter itself.

                                                  12
         Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 13 of 50




               only the name/nickname of the virus. Searches using only those
               terms cannot be performed with reasonable effort.

               To assist the agency to conduct a reasonable search, please provide
               our office with the specific and narrow subject of your request.
               Types of information to include when filing your request include:
               names and email addresses of persons outside the agency in whose
               correspondence you are interested; the precise information you are
               seeking; the title of the document(s) you are seeking; types of
               records you are NOT seeking and that can be excluded (news
               clippings, etc); and/or specific and narrow search terms or phrases.
               (Please note that using the name of an illness or health condition by
               itself is not a specific enough subject or keyword. In particular, the
               terms “COVID-19,” “coronavirus,” and other terms for the current
               pandemic have become ubiquitous and are not unique enough to
               allow for a search with reasonable effort.)

       56.     With this letter, CDC placed the Testing Directives Request on hold, and

informed American Oversight that it would consider the request withdrawn and close the request

if it did not receive a response by April 17, 2020.

       57.     By email sent March 27, 2020, American Oversight responded that it “seek[s] any

formal, final directives, orders, or decision memoranda issued by the four officials identified

(Director Redfield, Principal Deputy Director Schuchat, Director Messonier, and Deputy

Director Butler) regarding testing for severe acute respiratory syndrome coronavirus 2 (SARS-

CoV-2), the virus that causes COVID-19,” as opposed to “informal orders, such as an email from

a supervisor [] telling an employee to do something, or any non-final documents.” American

Oversight reiterated from its request that “this includes any formal directives, orders, or decision

memoranda regarding the specific topics identified in our request.”

       58.     American Oversight also stated in this email that it “believe[s] these records can

reasonably be found by inquiries to the offices of the four officials identified,” and that it

“frequently submits and receives responses to requests for final directives issued by senior

agency officials without greater specificity than what we have provided here.”



                                                  13
        Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 14 of 50




       59.     By letter dated April 20, 2020, CDC informed American Oversight that it had

administratively closed American Oversight’s request because “[t]he agency has not received

additional information requested from you in our letter dated March 20, 2020,” and “[y]ou have

failed to reasonably describe your request to assist the agency in conducting a reasonable and

adequate search for records.”

       60.     By email sent April 21, 2020, American Oversight inquired as to CDC’s closure

of the request, and included a copy of the email it had sent on March 27, 2020, responding to

CDC’s “too vague” letter. American Oversight also reiterated its position that the request is

reasonably described under the FOIA. American Oversight informed CDC that it would file an

appeal of the closure if it did not receive a response by close-of-business April 23, 2020.

       61.     By email sent April 22, 2020, CDC informed American Oversight that “[d]ue to

an administrative oversight, your response of March 27 was not associated with your request. We

thank you for your email of April 21, providing a copy of your earlier response to our letter.

Apologies for any inconvenience this may have caused.”

       62.     By letter attached thereto, CDC formally acknowledged receipt of American

Oversight’s March 27, 2020 email, and restated that the request was assigned tracking number

20-00812-FOIA.

       63.     On information and belief, this letter indicates that CDC had re-opened American

Oversight’s Testing Directives Request.

       64.     As of the date of this Complaint, American Oversight has not received any further

communication from CDC regarding its Testing Directives Request.




                                                14
          Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 15 of 50




                                Coronavirus Task Force Request

         65.   On March 5, 2020, American Oversight submitted a FOIA request to CDC

bearing the internal tracking number HHS-CDC-20-0495. This request seeks all email

communications between specified agency officials and specified officials in the Executive

Office of the President (EOP), from January 30, 2020, through the date of the search.

         66.   The specified CDC agency officials are Director Robert Redfield; Principal

Deputy Director Anne Schuchat; Director for the National Center for Immunization and

Respiratory Diseases Nancy Messonier; Deputy Director for Infectious Diseases Jay C. Butler;

and anyone serving as White House Liaison or agency point of contact for the coronavirus task

force.

         67.   The EOP officials specified in this request, all of whom reportedly serve on or

provide support to the White House coronavirus task force, are Vice President Mike Pence;

National Security Advisor Robert O’Brien; Assistant to the President and Deputy National

Security Advisor Matthew Pottinger; Assistant to the President and Senior Advisor to the Chief

of Staff Robert Blair; Assistant to the President and Director of the Domestic Policy Council

Joseph Grogan; Assistant to the President and Deputy Chief of Staff for Policy Coordination

Christopher Liddell; Director of the National Economic Council Larry Kudlow; White House

Coronavirus Response Coordinator Deborah Birx; Press Secretary Katie Miller (formerly Katie

Waldman); and Director of the White House Office of Science and Technology Policy Kelvin

Droegmeier.

         68.   By an undated letter American Oversight received on March 6, 2020, CDC

acknowledged receipt of the Coronavirus Task Force Request and assigned it tracking number

20-00804-FOIA. This letter also stated that CDC had placed American Oversight’s request in the




                                               15
         Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 16 of 50




complex processing track, and that CDC would require the additional ten days provided by

statute to respond.

       69.     By letter dated and sent via email on March 10, 2020, CDC notified American

Oversight that its “request is overly broad” and sought clarification. CDC explained that:

               You request targets numerous positions and people external to the
               CDC but fails to: 1) provide a topic(s), and; 2) provide email
               domains for any white house staff and, thus, does not enable a
               reasonable search.

               To assist the agency to conduct a reasonable search, please provide
               our office with additional information, such as: email domains; a
               request for a record by its title; particular event; recommended
               search terms; a subject matter; and/or, the precise document you
               seek.

       70.     With this letter, CDC placed the Coronavirus Task Force Request on hold, and

informed American Oversight that it would consider the request withdrawn and close the request

if it did not receive a response by April 7, 2020.

       71.     By email sent March 11, 2020, American Oversight responded that it “does not

agree that a request for all email communications between named officials in a limited time span

is overly broad.” To assist the agency in processing the request, however, American Oversight

identified four email domains that the agency should search for to identify responsive records

(@ovp.eop.gov; @who.eop.gov; @nsc.eop.gov; @ostp.eop.gov).

       72.     By email sent March 12, 2020, CDC stated that “[t]he request is still too broad as

American Oversight has not provided a topic or topics.”

       73.     By email sent that same day, American Oversight disagreed with CDC’s

characterization of the request, explaining that case law interpreting and applying the FOIA does

not require a subject matter limitation and that “[w]ith a date range and specific senders and

recipients identified, the agency has all that it needs to identify the responsive records, as the



                                                  16
           Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 17 of 50




request encompasses all email communications between these parties in the time frame

provided.” While reminding the agency that volume is not a basis for determining that a request

is not reasonably described, American Oversight offered that, “[t]o the extent this request

produces a large volume of responses, American Oversight is happy to engage in a discussion

regarding prioritization and, potentially, narrowing of the request.”

       74.     Having not received a response after a week, American Oversight emailed the

agency on March 19, 2020, to inquire as to the status of the request.

       75.     On that same day, CDC confirmed via email and letter that it was processing the

request.

       76.     By letter dated April 21, 2020, CDC informed American Oversight that it had

located 338 pages of responsive records, but that “[t]he records belong to the U.S. Department of

Health and Human Services (HHS) (334) pages, and the U.S. Department of State (DOS)

(4 pages).” Accordingly, CDC had “referred these respective records along with your request to

HHS and DOS for their release determination and direct reply to you.”

       77.     By letter dated April 27, 2020, HHS stated that it had received the referred request

and records on April 23, 2020, and assigned the records tracking number 2020-01049-FOIA-OS.

       78.     On information and belief, at least some records responsive to American

Oversight’s requests originated within CDC, and therefore CDC, not HHS, is the appropriate

agency to make a final determination as to the release of these records.7




7
  Recognizing that several agencies’ officials were likely in communication with members of the
White House coronavirus task force, American Oversight submitted this request to agencies
other than CDC, including HHS. HHS assigned American Oversight’s request for records of
HHS officials’ communications the tracking number 2020-00634-FOIA-OS, and it is currently
the subject of a separate lawsuit, American Oversight v. U.S. Department of Health and Human
Services, 1:20-cv-01063 (D.D.C. Apr. 23, 2020). American Oversight is seeking to relate this

                                                17
        Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 18 of 50




       79.     As of the date of this Complaint, American Oversight has not received any further

communication from CDC or HHS regarding its Coronavirus Task Force Request.

                              Coronavirus Sent Key Terms Request

       80.     On March 17, 2020, American Oversight submitted a FOIA request to CDC

bearing the internal tracking number HHS-CDC-20-0565.8 This request seeks all email

communications (including email messages, complete email chains, email attachments, and

calendar invitations) sent by six specified agency officials containing any of forty-three key

terms related to the coronavirus from January 15, 2020, through the date of the search.

       81.     The specified CDC agency officials are Director Robert Redfield; Chief of Staff

Kyle McGowan; Principal Deputy Director Anne Schuchat; Deputy Director for Public Health

Science and Surveillance Chesley Richards; Deputy Director for Infectious Diseases Jay Butler;

and Director for the National Center for Immunization and Respiratory Diseases Nancy

Messonier.

       82.     The specified key terms are: “Coronavirus”; “Corona”; “Virus”; “Disease”;

“Pandemic”; “Epidemic”; “Outbreak”; “Containment”; “Public health emergency”; “COVID-

19”; “COVID 19”; “COVID19”; “SARS”; “2019-nCOV”; “POTUS”; “Test”; “Tests”;

“Testing”; “EUA”; “Emergency”; “Wuhan”; “Hoax”; “Hubei”; “Princess”; “Cruise”;

“Kirkland”; “Seattle”; “New Rochelle”; “BioGen Conference”; “CPAC”; “AIPAC”; “RNA”;

“Extraction kits”; “Roche”; “Vaccine”; “Antiviral”; “Antiretroviral”; “Quarantine”;

“Distancing”; “Isolation”; “N95”; “Mask”; and “Respirator.”

       83.     American Oversight further explained that it:



case to its prior lawsuit given HHS’s current role in processing both its and CDC’s records
relating to this request.
8
  This request was dated March 16, 2020, but was not filed until March 17, 2020.

                                                18
         Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 19 of 50




                limited its request to sent messages to reduce the volume of
                potentially responsive records. American Oversight still requests
                complete email chains. So, for example, if a government official
                sent a response to an incoming message containing one of the key
                terms above, the email chain containing the initially received
                message and the response is responsive to this request.

        84.     American Oversight sought expedited processing for this “Coronavirus Sent Key

Terms Request,” citing, among other things, the urgent need to inform the public about federal

decision-making regarding steps the administration has undertaken to manage a public health

emergency at both national and international levels, in combination with the fact that American

Oversight is primarily engaged in disseminating the information it receives from public records

requests to the public.

        85.     By letter dated and sent via email on March 19, 2020, CDC notified American

Oversight of its position that the Coronavirus Sent Key Terms Request—which CDC assigned

tracking number 20-00949-FOIA—was “Too Broad.”9 The CDC FOIA staffer who emailed this

letter and who was identified as the point of contact was not the same CDC FOIA staffer who

had described American Oversight’s Coronavirus Task Force Request as overly broad. See supra

¶ 69. Nor was it the same CDC FOIA staffer processing American Oversight’s Testing

Directives Request, described supra at ¶¶ 49–64. Nonetheless, this March 19, 2020 letter

provided identical directions for how American Oversight should rectify its “too broad” request

as were contained in the too-vague letter given in response to American Oversight’s Testing

Directives Request. See supra ¶ 55. These directions principally focused on ways American

Oversight could narrow and reduce the volume of its request. Id.




9
 Although this phrase does not appear in the letter itself, it is the title of the PDF of the letter
CDC sent American Oversight.

                                                   19
         Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 20 of 50




       86.     With this letter, CDC placed the Coronavirus Sent Key Terms Request on hold,

and informed American Oversight that it would consider the request withdrawn and close the

request if it did not receive a response by April 18, 2020.

       87.     By email sent March 20, 2020, American Oversight responded that it

“respectfully disagrees that the request as written is overly broad.” American Oversight also

explained that it

               believe[s] that by limiting this request to all email communications
               ‘sent by’ the listed officials will significantly narrow the number of
               results. In our experience, many senior federal officials do not
               communicate heavily by email. In particular, I would not expect that
               they are sending news clippings or articles, two types of emails
               discussed in the overly broad letter you sent.

       88.     Nonetheless, to accommodate the agency, American Oversight stated that it does

not object to the exclusion of any responsive news clippings or articles “so long as there is no

other content to the email.” American Oversight also offered that “[i]n the event that a large

volume of results is generated with respect to one or more of the listed government officials’ sent

emails, we are amenable to discussing potentially narrowing the search terms for that custodian.”

       89.     By letter dated April 22, 2020, CDC informed American Oversight that it had

administratively closed American Oversight’s request because “[t]he agency has not received

additional information requested from you in our letter dated March 19, 2020.”

       90.     By email sent that same day, American Oversight inquired as to the CDC’s

closure, and included a copy of the email it had sent on March 20, 2020, responding to the

CDC’s overly broad letter. American Oversight also reiterated its position that the request is

reasonably described under FOIA. American Oversight informed CDC that it would file an

appeal of the closure if it did not receive a response by 3pm, April 24, 2020.




                                                 20
        Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 21 of 50




       91.     In an email exchange on April 23, 2020, CDC inquired as to how American

Oversight would prefer to be contacted regarding this request. American Oversight responded

that it welcomed contact by email or phone, and also offered to speak the following Monday

afternoon, April 27, 2020.

       92.     By email sent April 28, 2020, having not received any subsequent contact from

CDC, American Oversight contacted CDC again to ask whether it had re-opened the Coronavirus

Sent Key Terms request. CDC responded that day that the request was re-opened.

       93.     By letter dated May 6, 2020, CDC notified American Oversight that its request

“remains overly broad.” This request reiterated the same language from its prior letter regarding

the CDC’s response to COVID-19 pandemic generating large volumes of records. It then stated:

               This letter is to notify you 1) that your request remains overly broad,
               and 2) you have not submitted a proper FOIA request because your
               request lacks the specificity needed to assist the agency retrieve [sic]
               the information with a reasonable amount of effort. To assist the
               agency to conduct a reasonable search please provide additional
               information such as a narrow date range for records search; and a
               reduced/shorter list of search terms and names of CDC Officials,
               and the precise document you seek. Additionally, we suggest
               omitting news clipping compilations and articles from responsive
               records.

       94.     With this letter, CDC placed the Coronavirus Task Force Request on hold again,

and informed American Oversight that it would consider the request withdrawn and close the

request if it did not receive a response by May 13, 2020.

       95.     By email sent May 12, 2020, American Oversight stated that it had already

provided all of the information CDC needed to identify responsive records and had already

agreed to omit news clippings and articles if they included no other content. American Oversight

reiterated that volume—which appeared to be CDC’s motivating concern—was not a proper

basis for finding a request to not be reasonably described, but that it was also amenable to



                                                 21
           Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 22 of 50




discussing ways to narrow once CDC provided estimates of the volume of potentially responsive

records. American Oversight also stated that it expected that CDC would continue processing its

request.

       96.     By email sent May 14, 2020, CDC informed American Oversight that it had

granted American Oversight’s request for expedited service and provided an initial volume

estimate based on a preliminary search for records. The email also reiterated CDC’s position that

American Oversight “revise the scope of your request,” and “omit[] news clipping compilations

and articles from responsive records.”

       97.     By email that same day, American Oversight responded and asked CDC a few

clarifying questions to help it understand the scope of the search that was run, including whether

the search reflected American Oversight’s prior agreement to exclude news clippings and articles

and conformed to the parameters of American Oversight’s request.

       98.     By email sent May 15, 2020, CDC responded to American Oversight’s inquiry

and again urged American Oversight to narrow its request, stating that “[i[n order to reduce the

total of emails and to simplify the processing of your request, we suggest that you limit the

search to one CDC official.”

       99.     As of the date of this Complaint, American Oversight has not received any

determination or responsive records from CDC in response to its Coronavirus Sent Key Terms

Request.

                                 Testing Sent Key Terms Request

       100.    On March 18, 2020, American Oversight submitted a FOIA request to CDC, as

well as HHS and the Food and Drug Administration (FDA), bearing the internal tracking number

HHS-20-0580. This request seeks all email communications (including email messages,




                                                22
        Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 23 of 50




complete email chains, email attachments, and calendar invitations) sent by six specified CDC

officials containing any of thirty-four key terms related to coronavirus testing from

January 20, 2020, through March 17, 2020.

       101.    The specified CDC officials are Director Robert Redfield; Principal Deputy

Director Anne Schuchat; Team Lead for the Respiratory Virus Diagnostics Team Stephen

Lindstrom; Director for the Influenza Division Daniel Jernigan; Director for the Division of

Preparedness and Emerging Infections Toby Merlin; and Deputy Director for the Division of

Emergency Operations Mark Frank.

       102.    The thirty-four key terms are: “EUA”; “Emergency Use”; “Test”; “Testing”; “the

WHO”; “W.H.O.”; “World Health Organization”; “Kit”; “LDT”; “CLIA”; “RNA”; “Extraction”;

“Quest”; “LabCorp”; “Roche”; “Qiogen”; “Thermo Fisher”; “Thermofisher”; “Hologic”;

“Panther Fusion”; “Wadsworth”; “RT-PCR”; “Oscar”; “CureVac”; “University of Washington”;

“Seattle Flu study”; “Greninger”; “POTUS”; “Reagent”; “564”; “564(b)”; “Mainland China”;

“Close contact”; and “Issue guidance.”

       103.    American Oversight further explained that it:

               limited its request to sent messages to reduce the volume of
               potentially responsive records. American Oversight still requests
               complete email chains. So, for example, if a government official
               sent a response to an incoming message containing one of the key
               terms above, the email chain containing the initially received
               message and the response is responsive to this request.

       104.    American Oversight sought expedited processing of this “Testing Sent Key Terms

Request,” citing, among other things, the urgent need to inform the public about federal decision-

making regarding the rollout of testing for the coronavirus, in combination with the fact that

American Oversight is primarily engaged in disseminating the information it receives from

public records requests to the public.



                                                23
         Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 24 of 50




       105.    By letter dated and sent via email on March 27, 2020, CDC notified American

Oversight of its position that the Testing Sent Key Terms Request—which CDC assigned the

tracking number 20-00969-FOIA—is “overly broad” and stated that it sought “clarification

regarding the subject matter of the records you seek.” The letter states that “[y]our request targets

numerous key terms and a topic was not provided.” In addition, despite being sent by a different

CDC FOIA staffer than the three staffers who had sent the letters discussed above, see supra

¶¶ 55, 69, 85, the letter then largely reiterated language sent to American Oversight in response

to other requests:

               Due to the extent of CDC’s response to the COVID-19 pandemic,
               which involves a large number of agency personnel and has
               generated a large volume of records, we ask that you revise the scope
               of your request and be as specific as possible about the records or
               information you seek. To conduct a search using all terms and staff
               described in your request cannot be performed with reasonable
               effort.

               To assist the agency to conduct a reasonable search, please provide
               our office with additional information, such as: providing a
               reduced/shorter list of search terms; requesting a specific record by
               its title; and/or, the precise document you seek. We also recommend,
               omitting news clipping compilations and other attachments that are
               not related to what you are seeking.

       106.    With this letter, CDC placed the Testing Sent Key Terms Request on hold, and

informed American Oversight that it would consider the request withdrawn and close the request

if it did not receive a response by April 24, 2020.

       107.    By email that same day, American Oversight responded that it “respectfully

disagrees that the request as written is overly broad.” American Oversight explained that, “[w]ith

a narrow date range (less than two months), specific senders (by name and title), and specific key

terms provided, the agency has all that it needs to identify responsive records.”




                                                 24
         Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 25 of 50




       108.    With respect to the agency’s apparent concerns regarding volume, American

Oversight also explained that:

               we purposefully limited our request to emails sent by the listed
               officials. In our experience, many senior federal officials do not
               communicate heavily by email and we thus do not anticipate a
               tremendously high volume of records. In addition, we do not expect
               that the senior officials we identified are sending news clippings or
               articles, which can otherwise often increase volume on FOIA
               requests for emails.

       109.    Nonetheless, to accommodate the agency, American Oversight stated that it does

not object to the exclusion of any responsive news clippings or articles “so long as there is no

other content to the email.” American Oversight also offered that:

               in the event that a large volume of results is generated with respect
               to one or more of the listed search terms for a particular official, we
               are amenable to discussing potentially narrowing the search.
               Without specific information regarding which term or terms are
               producing inordinate volumes, we are not inclined to simply guess
               which might be problematic and eliminate those search terms. We
               are happy to continue to discuss this issue with you as more
               information about volume becomes available, though.

       110.    By letter dated and sent via email on April 15, 2020, CDC notified American

Oversight that its request “is still overly broad.” This request largely reiterated language from its

original overly broad letter, as well as the other letters American Oversight has received from

CDC. See supra ¶¶ 55, 69, 85, 105. Specifically, it stated:

               We do not retain documents in our office; we send a search for
               responsive records to the Subject Matter Expert (SME) for records.

               Due to CDC’s response to the COVID-19 pandemic, involved
               agency personnel generate large volumes of records every day
               regarding the subject. In order to get you responsive information in
               the most timely manner possible, we ask that you be as specific as
               possible about the records/information you seek, rather that asking
               for broad categories of records containing only the name/nickname
               of the virus. Searches using only those terms cannot be performed
               with reasonable effort.



                                                 25
         Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 26 of 50




               To assist the agency to conduct a reasonable search, please provide
               our office with additional information, such as: providing a
               reduced/shorter list of search terms; requesting a specific record by
               its title; and/or, the precise document you seek.

       111.    With this letter, CDC placed the Testing Sent Key Terms Request on hold again,

and informed American Oversight that it would consider the request withdrawn and close the

request if it did not receive a response by April 24, 2020.

       112.    By email sent April 16, 2020, American Oversight maintained its previously

stated position, and noted that CDC’s second letter “does not address the points we raised

regarding what is legally required under the FOIA and why our request fulfills these

requirements, and simply reiterates the same points we have rebutted.” American Oversight

stated that it was “interpreting your response as a rejection of our request and intend to file an

appeal. If we are incorrect, and you do intend to process our request please let us know

promptly.”

       113.    American Oversight filed an appeal challenging CDC’s rejection of its request as

overly broad on the afternoon of April 16, 2020.

       114.    By letter dated April 17, 2020, HHS, which processes appeals on behalf of CDC,

acknowledged receipt of American Oversight’s appeal, and assigned it case number 2020-00145-

A-PHS. HHS’s acknowledgment letter further stated that American Oversight’s appeal “falls

under ‘unusual circumstances,’” citing 45 C.F.R. § 5.35(c), and that it would “utilize a

10 working day extension to process your request.”

       115.    However, as previously stated, the C.F.R. provision cited by HHS does not

currently exist, and HHS’s current regulations do not allow the agency to take a ten-working-day

extension for determining appeals. See supra ¶¶ 46–47.




                                                 26
           Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 27 of 50




          116.   On April 23, 2020, American Oversight received a call from CDC in which the

CDC FOIA staffer with whom American Oversight had already been in correspondence

requested an email again summarizing American Oversight’s positions with respect to the

Testing Sent Key Terms Request in advance of a meeting with a supervisor.

          117.   By email sent that same day, American Oversight reiterated the points it had made

previously, stating:

                 In summary, we would like the emails sent by the six CDC officials
                 specified in the request containing any of the specified key terms for
                 the specified period (which is less than two months) without
                 applying a strict subject matter limitation or requirement that they
                 use a small handful of key terms like “coronavirus” or “covid”. We
                 have regularly had agencies run such searches, and the volume of
                 responsive records is often very reasonable because the limitation to
                 sent email prevents the need for the agency to review incoming
                 emails, including wide distribution emails, news clips, and email
                 updates from subordinates that were not responded to.

                 We are not unwilling to consider any narrowing, but first would ask
                 that CDC run a search for emails sent by these officials containing
                 these terms. If the resulting volume is many thousands of pages, we
                 would then consider cutting down on the number of officials and
                 they [sic] list of key terms.

          118.   By email sent that same day, CDC acknowledged this response and asked for

another phone call to discuss American Oversight’s Testing Sent Key Terms Request.

          119.   On this follow-up call, which occurred on April 24, 2020, American Oversight

stated that it was maintaining the position it had taken in its appeal.

          120.   As of the date of this Complaint, American Oversight has not received any further

communication from CDC or HHS regarding its Testing Sent Key Terms Request, or its related

appeal.




                                                  27
         Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 28 of 50




                  Additional Examples of CDC’s Policy, Pattern, or Practice

       121.    On information and belief, CDC systematically refuses to process reasonably

described FOIA requests based on the assumption that the request, as written, may produce a

large volume of responsive records, unless the requester agrees to narrow the request.

       122.    Specifically, CDC consistently informs FOIA requesters that reasonably

described requests are overly broad (or a substantially similar variation thereof), and places their

requests on hold, with the threat that the requests will be considered withdrawn and closed in the

event CDC does not receive a response by a prescribed date.

       123.    CDC responds in this fashion to FOIA requests it anticipates may generate a large

volume of responsive records even where the request describes the requested records with

enough detail that an agency employee familiar with the subject matter could locate the

requested records with a reasonable amount of effort.

       124.    As one mechanism to reduce potential volume, CDC also improperly insists that

requesters agree to impose a subject matter limitation on requests even where the request

otherwise reasonably describes the records sought.

       125.    American Oversight directly has experienced this practice in numerous instances,

both before and during the ongoing coronavirus pandemic.

       126.    On information and belief, other FOIA requesters have also experienced this

practice in numerous instances.

       127.    In addition to the Subject FOIA Requests specifically at issue in this litigation,

American Oversight has experienced this practice in a number of other FOIA requests it has

submitted to CDC.




                                                 28
         Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 29 of 50




        128.    Although American Oversight does not seek to enforce these other FOIA requests

in the instant litigation, CDC’s responses to these requests provide further evidence of CDC’s

improper policy, pattern, or practice of refusing to process FOIA requests that reasonably

describe the records sought because of volume concerns.

                             Redfield Calendars Request and Litigation

        129.    On February 27, 2019, American Oversight submitted a FOIA request to CDC

bearing the internal tracking number HHS-CDC-19-0276. This request sought all calendars or

calendar entries for CDC Director Robert Redfield, including any calendars maintained on his

behalf, from the date he joined the CDC through the date the search is conducted.

        130.    American Oversight requested that the calendars be produced in a format that

included all invitees, any notes, and all attachments.

        131.    By letter dated and sent via email on February 28, 2019, CDC acknowledged the

“Redfield Calendars Request” and assigned it tracking number 19-00493-FOIA. In this letter,

CDC informed American Oversight that it considered the request “overly broad” and asked for

“clarification of the subject matter of the records” sought. Specifically, this letter stated:

                To assist the agency to conduct a reasonable search, please provide
                our office with additional information, such as: a request for a record
                by its title; a particular event; a narrow date range for records;
                recommended search terms; office(s) likely to have records
                requested; full names and accurate titles of individual(s) discussing
                the subject of your request; a subject matter; and/or, the precise
                document you seek.

        132.    With this letter, CDC placed the Redfield Calendars Request on hold, and

informed American Oversight that it would consider the request withdrawn and close the request

if it did not receive a response by March 28, 2019.




                                                  29
        Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 30 of 50




       133.    By email sent March 8, 2019, American Oversight provided clarification of its

request in an attempt to address CDC’s concerns, and also explained that its request was a

proper, reasonably described FOIA request, meeting HHS regulations.

       134.    By letter dated and sent via email on March 13, 2019, CDC replied that despite

American Oversight’s clarification, the “request remain[ed] overly broad.” CDC further stated

that: “[t]o assist the agency to conduct a reasonable search, please provide our office with

additional information such as: a narrow date range; and/or a specific calendar entry subject;

and/or a specific person (by name) who is the object of a calendar item.”

       135.    With this letter, CDC placed the Redfield Calendars Request on hold again, and

informed American Oversight that it would consider the request withdrawn and close the request

if it did not receive a response by March 28, 2019.

       136.    By email sent that same day, American Oversight reiterated its position that the

request met the relevant legal standards for a proper, reasonably described FOIA request, and

indicated that it intended to appeal CDC’s adverse determination.

       137.    On March 18, 2019, pursuant to HHS regulations, American Oversight submitted

an administrative appeal to the HHS review official identified in CDC’s correspondence,

challenging CDC’s adverse determination that the FOIA request was overly broad.

       138.    HHS acknowledged receipt of American Oversight’s appeal on March 21, 2019,

assigning it FOIA appeal number 19-0052-AA.

       139.    As of July 25, 2019, American Oversight had received no further correspondence

from CDC or HHS regarding the Redfield Calendars Request, or its related appeal, and filed suit

to enforce its rights under the FOIA. Complaint, Am. Oversight v. HHS, Case No. 1:19-cv-02214

(D.D.C. July 25, 2019), ECF No. 1.




                                                30
         Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 31 of 50




       140.      On August 29, 2019, in its Answer to American Oversight’s Complaint, CDC

averred that CDC’s FOIA Office had reopened the request and begun exploring search options

prior to the date American Oversight filed its administrative appeal, but “had no protocol in place

that prompted it to notify American Oversight of that action and therefore unfortunately did not

do so.” Answer ¶ 17, Am. Oversight v. HHS, Case No. 1:19-cv-02214 (D.D.C. Aug. 29, 2019),

ECF No. 7.

       141.      On October 8, 2019, in the context of the litigation and without any further

narrowing or clarification from American Oversight, CDC released approximately 11,500 pages

of responsive records, which it represented was a full and final production of records responsive

to the Redfield Calendars Request. See Joint Status Report ¶ 3, Am. Oversight v. HHS, Case No.

1:19-cv-02214 (D.D.C. Oct. 8, 2019), ECF No. 8.

                             External Testing Communications Request

       142.      On March 17, 2020, American Oversight submitted a FOIA request to CDC

bearing the internal tracking number HHS-CDC-20-0570. This request seeks all email

communications (including email messages, complete email chains, email attachments, and

calendar invitations) sent by ten specified CDC officials to any of twenty-four external entities

involved in developing or running tests for coronavirus, from January 10, 2020, through the date

of the search.

       143.      For each of the external entities listed, American Oversight provided an email

domain for CDC to include in its search.

       144.      By letter dated and sent via email on March 20, 2020, CDC notified American

Oversight that this “External Testing Communications Request”—which it assigned the tracking

number 20-00950-FOIA—“is overly broad” and sought clarification. CDC explained that:




                                                 31
         Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 32 of 50




                To assist the agency to conduct a reasonable search, please provide
                our office with additional information, such as: the full names, email
                addresses, or accurate titles of executives, directors, deputy directors
                (or any other individual) discussing the topic of your request; CDC
                offices most likely to have the records requested, the specific type
                of record you seek by title/content/date/sender; a subject matter; or,
                the precise document you seek.

        145.    With this letter, CDC placed the External Testing Communications Request on

hold, and informed American Oversight that it would consider the request withdrawn and close

the request if it did not receive a response by April 18, 2020.

        146.    By email sent March 27, 2020, American Oversight responded that it

“respectfully disagrees that the request as written is overly broad,” explaining that the agency has

all of the information it needs to identify responsive records. American Oversight also offered to

engage in a discussion regarding narrowing in the event a large volume of results is generated

with respect to one or more of the officials listed, although it did not expect that the request—

limited to sent emails—would produce an inordinately high volume.

        147.    By email sent that same day, the CDC FOIA official thanked American Oversight

for its response.

        148.    In an email exchange on April 2, 2020, CDC asked if American Oversight would

“be willing to omit news clippings and articles.” American Oversight agreed “so long as there is

no substantive commentary or discussion in an email forwarding news clippings/articles.”

        149.    By letter dated April 6, 2020, CDC confirmed that it was processing American

Oversight’s request.

        150.    Over a month later, by email sent on May 15, 2020, CDC requested American

Oversight’s “assistance regarding the [] request.” Specifically, CDC noted that American

Oversight’s request had “identified the CDC officials and external parties involved in the




                                                  32
         Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 33 of 50




communications but [it had] not provided a search term,” and so the agency asked American

Oversight to “provide this additional information.”

                                   CDC Decision Memos Request

       151.    On March 18, 2020, American Oversight submitted a FOIA request to CDC

bearing the internal tracking number HHS-CDC-20-0582. This request seeks “[a]ll decision

memoranda, directives, policy interpretations, or guidance signed, approved, or otherwise

adopted by [CDC] Director Redfield regarding coronavirus, SARS-CoV-2, and/or the disease it

causes, COVID-19,” from January 1, 2020, through the date of the search.

       152.    By letter dated and sent via email on March 23, 2020, CDC notified American

Oversight that its CDC Decision Memos Request—which CDC assigned tracking number 20-

00970-FOIA—“is overly broad” and sought clarification. Despite being sent by a different CDC

FOIA staffer than the four staffers who had sent the overly broad letters discussed above, see

supra ¶¶ 55, 69, 85, 105, 144, the letter similarly directed that:

               To assist the agency to conduct a reasonable search, please provide
               our office with additional information, such as: a request for a record
               by its title; particular event; recommended search terms; offices
               likely to have records requested; full names and accurate titles of
               individuals discussing the subject of your request; and/or, the
               precise document you seek.

       153.    With this letter, CDC placed the CDC Decision Memos Request on hold, and

informed American Oversight that it would consider the request withdrawn and close the request

if it did not receive a response by April 20, 2020.

       154.    By email sent March 27, 2020, American Oversight responded, clarifying that it

seeks “any formal, final directives, orders, decision memoranda, or guidance documents issued

by Director Redfield regarding the novel coronavirus (SARS-CoV-2), and/or the disease it




                                                  33
        Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 34 of 50




causes, COVID-19. We do not seek informal orders, such as an email from Director Redfield

telling an employee to do something, or any non-final documents.”

       155.    American Oversight further stated that it “believe[s] these records can reasonably

be found by inquiries to Director Redfield’s office. American Oversight frequently submits and

receives responses to requests for final directives issued by senior agency officials without

greater specificity than what we have provided here.”

       156.    By letter dated and sent via email on May 13, 2020, more than one-and-a-half

months after American Oversight had responded, CDC informed American Oversight that it had

administratively closed American Oversight’s request because “[t]he agency has not received

additional information requested from you in our letter dated March 23, 2020,” and “[y]ou have

failed to reasonably describe your request to assist the agency in conducting a reasonable and

adequate search for records.”

       157.    By email sent that same day, American Oversight inquired as to CDC’s closure of

the request and included a copy of the email it had sent on March 27, 2020, responding to CDC’s

overly broad letter. American Oversight also stated its position that the request is reasonably

described under FOIA. Given the previous erroneous closures and, upon correction, subsequent

reopening of four other American Oversight requests, American Oversight further stated that it

expected CDC would re-open this request and asked CDC to confirm this.

       158.    By email sent that same day, CDC responded that the request would be reopened

and processed accordingly.

       159.    As of the date of this Complaint, American Oversight has not received any further

communication from CDC regarding its CDC Decision Memos Request.




                                                34
        Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 35 of 50




                                Pandemic Response Team Request

       160.    On March 18, 2020, American Oversight submitted a FOIA request to CDC

bearing the internal tracking number HHS-CDC-20-0592. This request seeks (1) all email

communications (including email messages, complete email chains, email attachments, and

calendar invitations) sent by eight specified CDC officials containing any of sixteen key terms

related to the 2018 dissolution of the pandemic response team at the National Security Council;

and (2) all email communications (including email messages, complete email chains, email

attachments, and calendar invitations) between the same specified CDC officials and specified

officials then serving in the Executive Office of the President.

       161.    This “Pandemic Response Team Request” seeks all responsive records from

April 9, 2018, through May 17, 2018.

       162.    By letter dated and sent via email on March 20, 2020, CDC notified American

Oversight that this request—which CDC assigned the tracking number 20-00971-FOIA—“is

overly broad” and sought clarification. CDC explained that:

               The first portion of your request is for “All email…”
               communications from a range of individuals using extremely
               generic search terms (names, flu, influenza, National Security
               Council, etc.) which are likely to produce a volume of records
               because of their common use or their inclusion in email addresses.
               The second portion of your request is for “All email…” between
               several groups of individuals without regard to any subject matter or
               limits. A search this broad cannot be conducted by the agency with
               reasonable effort.

               To assist the agency to conduct a reasonable search, please provide
               our office with a specific and narrow subject of your request. The
               types of information to include when filing your request include:
               names and email addresses of persons outside the agency in whose
               correspondence you are interested (note that department regulations
               prevent us from releasing White House emails); the precise
               information you are seeking; the title of the document(s) you are
               seeking; types of records you are NOT seeking and that can be



                                                 35
         Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 36 of 50




               excluded (news clippings, etc.); and/or specific and narrow search
               terms or phrases. (Please note that using the name of an illness or
               health condition by itself is not a specific enough subject or
               keyword. In particular, the terms flu, and influenza and other terms
               for the current pandemic have become ubiquitous and are not unique
               enough to allow for a search with reasonable effort.)

       163.    With this letter, CDC placed the Pandemic Response Team Request on hold, and

informed American Oversight that it would consider the request withdrawn and close the request

if it did not receive a response by April 17, 2020.

       164.    By email sent March 27, 2020, American Oversight responded that it

“respectfully disagrees that the request as written is overly broad,” explaining that the agency has

all of the information it needs to identify responsive records. American Oversight also offered to

engage in a discussion regarding narrowing in the event a large volume of results is generated

with respect to one or more of the officials listed, although it did not expect that the request—

limited to emails sent by the specified CDC officials for a narrow date range from 2018—would

produce an inordinately high volume. American Oversight also stated it did not object to the

exclusion of emails circulating news clippings or articles to the extent there is no other content to

the emails.

       165.    By letter dated April 20, 2020, CDC informed American Oversight that it had

administratively closed American Oversight’s request because “[t]he agency has not received

additional information requested from you in our letter dated March 20, 2020,” and “[y]ou have

failed to reasonably describe your request to assist the agency in conducting a reasonable and

adequate search for records.”

       166.    By email sent April 21, 2020, American Oversight inquired as to CDC’s closure

of the Pandemic Response Team Request, and included a copy of the email it had sent on

March 27, 2020 responding to the CDC’s overly broad letter. American Oversight also reiterated



                                                 36
           Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 37 of 50




its position that the request is reasonably described under FOIA. American Oversight informed

CDC that it would file an appeal of the closure if it did not receive a response by close-of-

business April 23, 2020.

          167.   By letter dated April 22, 2020, attached thereto, CDC formally acknowledged

receipt of American Oversight’s March 27, 2020 email, and restated that the request was

assigned tracking number 20-00971-FOIA.

          168.   On information and belief, the April 22, 2020 letter indicates that CDC had re-

opened American Oversight’s request.

          169.   As of the date of this Complaint, American Oversight has not received any further

communication from CDC regarding its Pandemic Response Team Request.

                                 Pharma Communications Request

          170.   On March 27, 2020, American Oversight submitted a FOIA request to CDC

bearing the internal tracking number HHS-CDC-20-0705. This request seeks “[a]ll

communications (including emails, email attachments, text messages, calendar invitations,

calendar entries, meeting notices, meeting agendas, or talking points), as well as any summaries

of or notes taken during any oral communications,” between six specified CDC officials and

twenty-four external drug or biotech companies, from February 1, 2020, through the date of the

search.

          171.   For each of the companies listed, American Oversight provided an email domain

for CDC to include in its search.

          172.   By letter dated and sent via email on April 7, 2020, CDC notified American

Oversight that this “Pharma Communications Request”—which CDC assigned the tracking

number 20-01072-FOIA—“is overly broad” and sought clarification. Despite being sent by a




                                                 37
         Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 38 of 50




different CDC FOIA staffer than the five staffers who had sent the overly broad letters discussed

above, see supra ¶¶ 55, 69, 85, 105, 144, 152, 162, the letter similarly CDC explained that:

               Your request as written is too broad because you have not specified
               a subject matter, nor identified the precise record you seek. A search
               of this magnitude cannot be performed with reasonable effort
               without being more specific.

               Due to the extent of CDC’s response to the COVID-19 pandemic,
               involved agency personnel generate large volumes of records every
               day about the virus. In order to get you the particular information
               that meets your needs in the most timely manner possible, we ask
               that you be as specific as possible about the records/information you
               seek, rather than asking for broad categories of records containing
               only the name/nickname of the virus. Searches using only those
               terms cannot be performed with reasonable effort.

               To assist the agency to conduct a reasonable search, please provide
               our office with as [sic] the specific and narrow subject of your
               request. Types of information to include when filing your request
               include: a narrowed date ranged, the precise information you are
               seeking; the title of the document(s) you are seeking; types of
               records you are NOT seeking and that can be excluded (news
               clippings, etc); and/or very specific and narrow search terms or
               phrases. (Please note that using the name of an illness or health
               condition by itself is not a specific enough subject or keyword. In
               particular, the terms “COVID-19,” “coronavirus,” and other terms
               for the current pandemic have become ubiquitous and are not
               unique enough to allow for a search with reasonable effort, as have
               the terms “test” and “test kit.”)

       173.    With this letter, CDC placed the Pharma Communications Request on hold, and

informed American Oversight that it would consider the request withdrawn and close the request

if it did not receive a response by May 6, 2020.

       174.    By email sent April 9, 2020, American Oversight responded that it “respectfully

disagrees that the request as written is overly broad,” explaining that the agency has all of the

information it needs to identify responsive records. Nonetheless, American Oversight also

offered to engage in a discussion regarding narrowing in the event a large volume of results is




                                                   38
         Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 39 of 50




generated with respect to one or more of the officials listed. American Oversight also stated it

did not object to the exclusion of emails circulating news clippings or articles to the extent there

is no other content to the emails.

       175.    By letter dated April 30, 2020, CDC acknowledged that it was processing

American Oversight’s request.

       176.    As of the date of this Complaint, American Oversight has not received any further

communication from CDC regarding its Pharma Communications Request.

                                     Redfield-Gao Call Request

       177.    On April 10, 2020, American Oversight submitted a FOIA request to CDC

bearing the internal tracking number HHS-CDC-20-0895. This request seeks:

               1. All records reflecting the content of the phone call on or about
               January 3, 2020 between George F. Gao, director of the Chinese
               Center for Disease Control and Prevention, via phone call to CDC
               Director Robert Redfield, including preparatory briefings, materials
               shared during the call, handwritten or electronic notes taken during
               the call, memoranda memorializing the call, read-outs of the call, or
               emails discussing the call.

               2. All records reflecting the content of Director Redfield’s
               subsequent communication with HHS Secretary Alex Azar
               regarding Director Redfield’s phone call on or about January 3,
               2020 with Director Gao, including any materials exchanged
               between Director Redfield and Secretary Azar, and any notes or
               memoranda memorializing this communication.

               At a minimum, a search for responsive records should include a
               search of the files of (a) the CDC Office of the Director; and (b) the
               CDC Office of the Chief of Staff.

               Please provide all responsive records from January 1, 2020, through
               January 9, 2020.




                                                 39
         Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 40 of 50




        178.    The context for this request, which American Oversight described in its request

letter to CDC, was reporting by the Washington Post10 and New York Times11 that

                the first clear warning regarding the [corona]virus was
                communicated by George F. Gao, director of the Chinese Center for
                Disease Control and Prevention, via phone call to Robert Redfield,
                Director of the U.S. [CDC], on January 3, 2020. Director Redfield
                subsequently relayed this information to Alex Azar, Secretary of
                [HHS], who then shared it with the White House via his chief of
                staff, Brian Harrison.

        179.    By letter dated and sent via email on April 15, 2020, CDC notified American

Oversight that this “Redfield-Gao Call Request”—which CDC assigned the tracking number 20-

01221-FOIA—“is overly broad” and sought clarification. CDC explained that “[y]our request as

written is overly broad because you are seeking all documents.” It added, “[t]o assist the agency

to conduct a reasonable search, please provide our office with additional information, such as:

requesting a specific record by its title; subject matter; and/or, the precise document you seek.”

        180.    With this letter, CDC placed the Redfield-Gao Call Request on hold, and

informed American Oversight that it would consider the request withdrawn and close the request

if it did not receive a response by May 14, 2020.

        181.    By email sent April 15, 2020, American Oversight responded that it “respectfully

disagrees that its request as written is overly broad as a matter of law.” American Oversight

explained that it “has requested a set of precisely described records[,] . . . identified specific

offices in which CDC should search for records, and provided a very narrow date range for



10
   Yasmeen Abutaleb et al., The U.S. Was Beset by Denial and Dysfunction as the Coronavirus
Raged, Wash. Post (Apr. 4, 2020),
https://www.washingtonpost.com/nationalsecurity/2020/04/04/coronavirus-government-
dysfunction/?arc404=true.
11
   Michael D. Shear et al., The Lost Month: How a Failure to Test Blinded the U.S. to Covid-19,
N.Y. Times (Apr. 1, 2020), https://www.nytimes.com/2020/03/28/us/testing-coronavirus-
pandemic.html.

                                                  40
        Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 41 of 50




responsive records,” and that more information is not necessary under the relevant legal

standards.

       182.    By letter dated April 30, 2020, CDC informed American Oversight that “[a]

search is currently being conducted by program staff for the documents you requested.”

       183.    As of the date of this Complaint, American Oversight has not received any

further communication from CDC regarding its Redfield-Gao Call Request.

               CDC’S POLICY, PATTERN, OR PRACTICE IS UNLAWFUL

       184.    CDC has a policy, pattern, or practice of declining to process reasonably

described FOIA requests—describing them as overly broad or some substantially similar

variation thereof—based on CDC’s assumptions regarding the potential volume of responsive

records, and not CDC’s staff’s ability to identify responsive records.

       185.    CDC refuses to process these reasonably described requests unless the requester

agrees to narrow the request, such as by adding a subject matter limitation that might reduce the

potential volume of responsive records.

       186.    This policy, pattern, or practice is reflected in CDC’s responses to American

Oversight’s FOIA requests discussed above, including American Oversight’s Testing Directives

Request, Coronavirus Task Force Request, Coronavirus Sent Key Terms Request, Testing Sent

Key Terms Request, Redfield Calendars Request, External Testing Communications Request,

CDC Decision Memos Request, Pandemic Response Team Request, Pharma Communication

Request, and Redfield-Gao Call Request.

       187.    This policy, pattern, or practice has been effectuated by at least six different CDC

FOIA staffers, using the same or similar language in letters to American Oversight seeking




                                                41
           Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 42 of 50




information American Oversight had already provided or that was unnecessary to process the

request.

        188.    This policy, pattern, or practice is driven by concerns at CDC regarding the

potential volume of responsive records. CDC acknowledged as much on a May 12, 2020 webinar

hosted by the Office of Government Information Services, “Webinar: FOIA Requests for CDC

COVID-19 Records.” During this webinar, CDC’s FOIA Officer acknowledged sending overly

broad letters to FOIA requesters, and encouraged FOIA requesters to respond by narrowing their

time frames (e.g., a day or two rather than a month or more), targeting fewer people, and

avoiding certain key words, so as to reduce the volume of responsive records.

        189.    This policy, pattern, or practice violates the FOIA, as courts have consistently

recognized that the inquiry into whether a request is “reasonably described” is divorced from the

volume of records requested. See supra note 1 (listing cases). Furthermore, “Congress intended

the [FOIA’s] ‘reasonably described’ language to be interpreted liberally, and that this standard

‘should not be used to obstruct public access to agency records.’” Muckrock, LLC v. CIA,

300 F. Supp. 3d 108, 136 (D.D.C. 2018) (quoting S. Rep. No. 93–854, at 10 (1974)).

        190.    To the extent that CDC refuses to process “overly broad” requests unless

requesters agree to subject matter limitations to narrow requests, this policy, pattern, or practice

violates the FOIA, as courts have consistently recognized that whether a request is “reasonably

described” does not turn on whether the request includes a subject matter limitation. See supra

note 2 (listing cases).

        191.    Whether by accident or design, this policy, pattern, or practice has had the effect

of substantially delaying—and, in several instances involving three different CDC FOIA staffers,

resulting in the erroneous closure of—FOIA requests submitted by American Oversight.




                                                 42
        Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 43 of 50




       192.    On information and belief, this policy, pattern, or practice has also resulted in

substantially delayed processing of reasonably described FOIA requests submitted by other

FOIA requesters.

       193.    This dilatory effect of CDC’s policy, pattern, or practice is exacerbated by CDC’s

repeated issuance of still-too-broad emails and letters that place second holds on the agency’s

processing of reasonably described FOIA requests. CDC’s actions are in violation of the clear

language of the FOIA, which authorizes agencies to make only “one request to the requester for

information” that tolls the 20-working-day period for responding to requests.

5 U.S.C.§ 552(a)(6)(A)(ii)(I) (emphases added).12

       194.    In several instances—including with respect to the Testing Directives Request,

the Coronavirus Task Force Request, the Coronavirus Sent Key Terms Request, the Testing Sent

Key Terms Request, the External Testing Communications Request, the Pandemic Response

Team Request, and the Pharma Communications Request—American Oversight

contemporaneously sent identical request language (or identical request language but for

different specified agency officials) to one or more agencies other than CDC. As of the date of

this Complaint, American Oversight has not been told by the other agencies that these identical

or near-identical requests are overly broad for them to process.

       195.    On information and belief, this policy, pattern, or practice has also resulted in the

closure of a significant number of legally proper FOIA requests submitted by other FOIA

requesters in recent years, when these FOIA requesters did not respond to CDC’s overly broad



12
  Indeed, as discussed above at ¶¶ 8–18, the HHS regulation purporting to allow HHS
components like CDC to indefinitely delay the processing of FOIA requests before even a first
request for clarification is sent to the requester, pending a determination by the agency of
whether they are reasonably described, and then place FOIA requests on hold again for a second
inquiry to the FOIA requester, violates the clear language of the FOIA.

                                                 43
           Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 44 of 50




letters in the time periods provided and thus CDC treated their requests as having been

“withdrawn.” See supra ¶¶ 56, 70, 86, 94, 106, 111. Based on publicly reported data, American

Oversight has found that CDC closes requests as “withdrawn” with much greater frequency than

HHS’s overall average across components.13 Specifically, from FY 2016 to FY 2019, CDC

closed 21–31% of requests as “withdrawn,” while the overall agency as an average closed only

6–10% as “withdrawn.”

          196.   American Oversight currently has several other FOIA requests pending with

CDC. CDC has yet to issue final determinations—or, in some instances, even acknowledge—

these requests. Given CDC’s repeated practice of issuing still-too-broad letters and applying

second holds to American Oversight requests, CDC may further delay processing even on the

requests to which American Oversight has already responded to an initial overly broad letter.

          197.   American Oversight also expects and intends to continue submitting similar FOIA

requests to CDC as part of its ongoing efforts to promote transparency and educate the public

about the operations and activities of the federal government.

          198.   American Oversight therefore stands to be harmed by this ongoing practice in the

future.

                     EXHAUSTION OF ADMINISTRATIVE REMEDIES

          199.   As of the date of this Complaint, Defendant CDC has failed (a) to notify

American Oversight of any determination—including the full scope of any responsive records it

intends to produce or withhold and the reasons for any withholdings—or (b) to produce all of the

requested records or demonstrate that the requested records are lawfully exempt from



13
   American Oversight calculated these percentages based on data from the HHS’s annual reports
available at HHS, FOIA Annual Reports, last updated April 3, 2020,
https://www.hhs.gov/foia/reports/annual-reports/index.html.

                                                 44
        Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 45 of 50




production, with respect to the White House Communications Directives Request, Testing

Directives Request, the White House Coronavirus Task Force Request, the Coronavirus Sent

Key Terms Request, and the Testing Sent Key Terms Request.

       200.    As of the date of this Complaint, Defendant HHS has failed to notify American

Oversight of any determination regarding its administrative appeals with respect to the Agency

Communications Directives Requests and the Testing Sent Key Terms Request.

       201.    Through Defendants’ failures to make determinations as to American Oversight’s

FOIA requests or appeals within the time period required by law or applicable HHS regulation,

American Oversight has constructively exhausted its administrative remedies and seeks

immediate judicial review with respect to the Subject FOIA Requests.

                                      COUNT I
                 Impermissible Policy, Pattern, or Practice of Denying
  Reasonably Described FOIA Requests in Violation of FOIA, 5 U.S.C. § 552, as to CDC

       202.    American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       203.    Defendant CDC is a sub-component of an agency that is subject to the FOIA and

must therefore comply with the FOIA’s statutory requirements.

       204.    Defendant CDC has adopted and is engaged in a policy, pattern, or practice of

violating the FOIA’s requirement that agencies search for records in response to a reasonably

described request. Specifically, Defendant CDC declines to process FOIA requests that are

reasonably described as a matter of law based on CDC’s assumptions about the potential volume

of responsive records.

       205.    Defendant CDC’s repeated, unlawful, and intentional actions have harmed, and

will continue to harm, Plaintiff American Oversight and other requesters by delaying the




                                                45
           Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 46 of 50




processing of their reasonably described FOIA requests while CDC’s response letters—rejecting

requests as overly broad due to concerns about the potential volume of responsive records—are

pending.

       206.    Defendant CDC’s repeated, unlawful, and intentional actions have harmed, and

will continue to harm, Plaintiff American Oversight and other requesters by delaying the

processing of their reasonably described FOIA requests by issuing improper still-too-broad

letters after FOIA requesters have substantively responded to CDC’s overly broad letters.

       207.    Defendant CDC’s repeated, unlawful, and intentional actions have harmed, and

will continue to harm, Plaintiff American Oversight and other requesters by requiring them to

file suit against CDC on requests where CDC has issued improper overly broad letters and the

requester is unable or unwilling to agree to limit its request to the specific parameters improperly

demanded by CDC.

       208.    Defendant CDC’s repeated, unlawful, and intentional actions have harmed, and

will continue to harm, Plaintiff American Oversight and other requesters that have submitted

reasonably described FOIA requests by wrongfully withholding agency records unless the

requesters respond to CDC’s improper overly broad letters, and either agree to limit their

requests to the specific parameters demanded by CDC or file suit to obtain the records.14

       209.    Defendant CDC’s unlawful policy, pattern, or practice of declining to process

reasonably described FOIA requests will continue absent intervention by this Court.

       210.    American Oversight therefore is entitled to declaratory and injunctive relief to

compel Defendant CDC to comply with the requirements of the FOIA and HHS regulations and



14
  While CDC has indicated it is processing without modification some of Plaintiff American
Oversight’s requests that CDC initially maintained were overly broad, such results were only
obtained after sustained efforts by American Oversight and unnecessary delays in processing.

                                                46
            Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 47 of 50




to prevent Defendant CDC from continuing to apply its unlawful FOIA policy, pattern, or

practice.

                                         COUNT II
                              Violation of FOIA, 5 U.S.C. § 552
                 Failure to Conduct Adequate Search for Responsive Records

       211.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       212.     Defendants are an agency and a sub-component thereof that are subject to the

FOIA and must therefore make reasonable efforts to search for requested records.

       213.     American Oversight properly requested records within the possession, custody,

and control of Defendants.

       214.     The Subject FOIA Requests, as filed, reasonably describe the records sought.

       215.     Defendants have failed to promptly and adequately review agency records for the

purpose of locating those records that are responsive to the Subject FOIA Requests.

       216.     Defendants’ failures to conduct adequate searches for responsive records violate

the FOIA.

       217.     Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring Defendants to promptly make reasonable efforts to conduct an adequate search

for records responsive to the Subject FOIA Requests.

                                       COUNT III
                            Violation of FOIA, 5 U.S.C. § 552
                  Wrongful Withholding of Non-Exempt Responsive Records

       218.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.




                                                 47
        Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 48 of 50




       219.    American Oversight properly requested records within the possession, custody,

and control of Defendants.

       220.    Defendants are an agency and a sub-component thereof subject to FOIA and must

therefore release in response to FOIA requests any non-exempt records and provide a lawful

reason for withholding any materials.

       221.    Defendants are wrongfully withholding non-exempt agency records requested by

American Oversight by failing to produce non-exempt records responsive to the Subject FOIA

Requests.

       222.    Defendants are wrongfully withholding non-exempt agency records requested by

American Oversight by failing to segregate exempt information in otherwise non-exempt records

responsive to the Subject FOIA Requests.

       223.    Defendants’ failures to provide all non-exempt responsive records violates FOIA.

       224.    Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring Defendants to promptly produce all non-exempt records responsive to the Subject

FOIA Requests and provide indexes justifying the withholding of any responsive records

withheld under claim of exemption.

                                     REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

       (1) Declare that Defendant CDC is engaged in an impermissible policy, pattern, or

            practice of declining to process reasonably described FOIA requests as overly broad

            due to concerns regarding the potential volume of responsive records;




                                                48
 Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 49 of 50




(2) Enjoin Defendant CDC from continuing to engage in an impermissible policy,

   pattern, or practice of declining to process reasonably described FOIA requests as

   overly broad due to concerns regarding the potential volume of responsive records;

(3) Declare that the Subject FOIA Requests reasonably described the records sought as

   required by the FOIA;

(4) Order Defendants to conduct searches reasonably calculated to uncover all records

   responsive to the Subject FOIA Requests;

(5) Order Defendants to produce, within twenty days of the Court’s order, or by such

   other date as the Court deems appropriate, any and all non-exempt records responsive

   to the Subject FOIA Requests and indexes justifying the withholding of any

   responsive records withheld under claim of exemption;

(6) Enjoin Defendants from continuing to withhold any and all non-exempt records

   responsive to the Subject FOIA Requests;

(7) Award American Oversight the costs of this proceeding, including reasonable

   attorneys’ fees and other litigation costs reasonably incurred in this action, pursuant

   to 5 U.S.C. § 552(a)(4)(E); and

(8) Grant American Oversight such other relief as the Court deems just and proper.




                                        49
       Case 1:20-cv-01296-APM Document 1 Filed 05/15/20 Page 50 of 50




Dated: May 15, 2020                       Respectfully submitted,

                                          /s/ Christine H. Monahan
                                          Christine H. Monahan
                                          D.C. Bar No. 1035590

                                          /s/ Katherine Anthony
                                          Katherine Anthony
                                          D.C. Bar No. 1630524

                                          AMERICAN OVERSIGHT
                                          1030 15th Street NW, B255
                                          Washington, DC 20005
                                          (202) 869-5244
                                          christine.monahan@americanoversight.org
                                          katherine.anthony@americanoversight.org
                                          Counsel for Plaintiff




                                     50
